Citation Nr: 1128240	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail.

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail.

4.  Entitlement to a disability evaluation higher than 10 percent for chronic periungal inflammation with onychomycosis, status post excision of the left great toenail.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in May 2010 for further evidentiary development and is now ready for disposition.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran's left heel disorder, left knee disorder, and/or left hip disorder are proximately due to or the result of his service-connected left great toenail disability on either a causation or aggravation basis, are otherwise related to service, or were initially manifested to a compensable degree within one year after separation from service. 

2.  The Veteran is already in receipt of the maximum disability evaluation of 10 percent for his left great toenail disability under Diagnostic Code (DC) 7804 for unstable or painful scar.  


CONCLUSIONS OF LAW

1.  A left heel disorder is not shown to be due to, the result of, or aggravated by the Veteran's service-connected left great toenail disability, was not incurred in or aggravated by service, and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010); 3.310 (prior to Sept. 7, 2006).

2.  A left knee disorder is not shown to be due to, the result of, or aggravated by the Veteran's service-connected left great toenail disability, was not incurred in or aggravated by service, and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010); 3.310 (prior to Sept. 7, 2006).

3.  A left hip disorder is not shown to be due to, the result of, or aggravated by the Veteran's service-connected left great toenail disability, was not incurred in or aggravated by service, and cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010); 3.310 (prior to Sept. 7, 2006).

4.  The criteria for a disability rating higher than 10 percent have not been met or approximated for the Veteran's chronic periungal inflammation with onychomycosis, status post excision of the left great toenail, at any time during the claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.    

Regarding the Veteran's service-connection claims, the RO advised the Veteran of the evidence needed to substantiate his claims on a secondary basis in a February 2006 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claim.  Although the Veteran was not advised of the evidence needed to substantiate his claims on a direct basis (i.e., by alleging that the disorders for which service connection is claimed originated while he was in service), such theory has neither been raised by the Veteran nor by the record in this case.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

In particular regard to Dingess notice requirements, the Board notes that the Veteran was not notified of how VA determines the disability rating and effective date once service connection has been established.  However, for reasons explained in greater detail below, service connection for the Veteran's left hip, knee, and heel disorders is not established.  Thus, no disability rating or effective date will be assigned for those disorders.  Consequently, any lack of notice regarding the Dingess elements is rendered moot.     

Regarding the Veteran's increased rating claim, in an earlier February 2006 notice letter, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected left great toenail disability had increased in severity.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claim.  

The Board notes that the February 2006 notice letters were sent before the initial denial of the claims and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the March 2007 SOC, and the multiple SSOCs issued from July 2007 to April 2011, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in connection with his claims in March 2006, February 2007, and June 2010.  There is also an addendum to the June 2010 VA medical examination dated in March 2011 of record.  As will be discussed below, all relevant findings for evaluation of the Veteran's increased rating claim are included in the examination reports.  While the examiner did not specifically address the percentage of the entire body affected, it is clear upon review of the examination report that only the great toe is affected as it relates to the service-connected disability.  Further, the examiner addressed the medication used to treat the disability (i.e., Lamisil cream) in the history portion of the examination report and found no limitation of motion on examination.  Moreover, in the history portion of the report, it is noted that the Veteran did not have any functional limitations in standing and walking and foot pain did not prevent him from doing his mail route.  Therefore, the Board finds that the examiner adequately addressed the questions outlined in the prior remand as it relates to the increased rating claim.    

Regarding the service-connection claims, the June 2010 examination report and March 2011 addendum include a medical nexus opinion for the Veteran's service-connection claims based on review of the claims folder and examination of the Veteran.  The opinion is supported by adequate rationale.  

Although the examiner did not specifically address the contention by the Veteran that an altered gait due to his left great toenail disability caused the disorders, the examiner did note that the Veteran's gait was normal with no limp or ambulatory aids at the examination.  Therefore, because the June 2010 VA medical examiner noted that the Veteran's gait was normal, his failure to address the contention that an altered gait has caused or aggravated the claimed disorders does not render his opinion inadequate. 

Further, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to include those requested in the Board's remand, and are associated with the claims folder.  The Veteran has also submitted a Wikipedia article and photographs of his left great toe in support of his claims.  

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service connection for left heel, knee, and hip disorders

The Veteran acknowledges that his left heel, knee, and hip disorders arose after he left active military service, and contends that they have been caused or aggravated by the altered gait resulting from his service-connected left great toenail disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

In the present case, the evidence establishes the presence of current left heel, left knee, and left hip disorders.  Specifically, the June 2010 VA medical examiner included impressions of chronic left plantar fasciitis, chronic left patellofemoral pain syndrome, and chronic left hip strain in the examination report.  It is also notable that the Veteran's left gluteal pain has been attributed to degenerative joint disease.  See October 11, 2006, VA treatment record.  Thus, the presence of a current disability is shown for all of the claimed disorders by the evidence of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.).

Nonetheless, the evidence does not show that any of the Veteran's claimed disorders has been caused or aggravated by his service-connected left great toenail disability, to include an altered gait resulting therefrom, as asserted by the Veteran.  

The June 2010 VA medical examiner concluded that there was no indication that any of the claimed disorders were related to the Veteran's left great toenail.  He wrote that it was more likely that the Veteran's claimed disorders were related to some weight gain and his very active job as a mail carrier.  He explained that the orthopedic literature did not support a cause and effect relationship between a toenail problem and plantar fasciitis, patellofemoral pain syndrome, or hip strain.  

In the March 2011 addendum, the examiner added that it is his opinion that the Veteran's claimed disorders are not related to, caused by, or exacerbated by his service-connected conditions or by his military service.  He explained that, because there was no documentation of the conditions found in the Veteran's service records and the conditions developed after the Veteran exited service, they could not have been caused by his active duty service.  He further added that the claimed conditions are a common cause of pain in a large number of people, with or without injuries, who never served in the armed forces.  He again reiterated that it is more likely than not that the Veteran's claimed disorders are related to his work for the Postal Service and due to his weight gain and musculoskeletal deconditioning.    

The Board finds that the June 2010 VA medical examiner provided a rationale for his opinion based on review of the claims folder, examination and interview of the Veteran, and review of medical literature.  There is no competent medical opinion to the contrary of record.  For these reasons, the Board affords the examiner's opinion significant probative value.  

The Board has carefully considered the Veteran's assertions that he developed an altered gait due to his left great toenail disability, which has caused or aggravated his left heel, knee, and hip disorders.  The Veteran is considered competent to report that he has an altered gait due to his left great toenail disability and that his left heel, knee, and hip problems began after the onset of his left great toenail disability (and resultant altered gait).  However, he is a layperson and does not have the requisite medical expertise to render a competent medical opinion regarding whether his claimed disorders were caused or aggravated by his service-connected left great toenail disability in this particular case.  Further, because the Veteran was noted to have a normal gait and used no ambulatory aids at the June 2010 VA medical examination, the veracity of his assertion that he has an altered gait as a result of his left great toenail disability is questionable.  It is further observed that he demonstrated a normal gait at the August 2004 VA medical examination, which was performed close to the time when he has reported the onset of left heel, knee, and hip pain.  The Board further finds that the probative value of the competent medical opinion provided by the June 2010 VA medical examiner outweighs the lay assertions by the Veteran in resolving the medical question of whether his claimed left heel, knee, and hip disorders are related to the service-connected left great toenail disability. 

Further, while a Wikipedia article from the internet submitted by the Veteran reads that an untreated ingrown toenail will cause a person to talk with a limp, which over a long period of time may cause further pain and injury to the foot, leg, and back owing to improper distribution of weight, the article is generic in nature and does not take into the account the specific facts and evidence pertinent to this Veteran.  Generic medical research or treatise evidence is simply "too general and inconclusive" to make a causal link more than speculative in nature, or to outweigh the lack of specific supportive medical evidence directly pertinent to the claimant.  Mattern v. West, 12 Vet. App. 222, 229 (1999).

Moreover, as noted above, the Veteran does not allege, and the evidence of record does not show, that his left heel disorder, left knee disorder, or left hip disorder is otherwise related to his period of active service or that arthritis was manifested to a compensable degree within one year after service, as will be explained below.  

Service connection may also be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. Principi, 3 Vet. App. 542 (1992).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Also, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the present case, the Veteran's service treatment records are devoid of any symptoms, findings, or treatment for a left heel, knee, or hip disorder, and the first evidence of such problems is not shown until many years after discharge from service.  The Veteran even reported at the June 2010 VA medical examination that his left heel pain began in 2003 and his left knee and hip pain began in 2004.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, service connection for the Veteran's claimed left heel, knee, and hip disorders is also not warranted on either a direct basis or on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's left heel disorder, left knee disorder, or left hip disorder is related to service-connected left great toenail disability on either a causation or aggravation basis, or that they are otherwise related to his period of active service or the year thereafter.  Consequently, the benefit-of-the-doubt doctrine is not for application in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's appeal must be denied.  



B.  Increased rating for great toenail disability 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Service connection for chronic periungal inflammation with onychomycosis, status post excision left great toenail, with a 10 percent rating, was originally awarded by the RO in September 2004.  The Veteran filed a claim seeking an increased rating in January 2006.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left great toenail disability is currently evaluated as 10 percent disabling under the criteria found at 38 C.F.R § 4.118, with hyphenated Diagnostic Code (DC) 7813-7804.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 7813 is assigned for dermatophytosis as the service-connected disease and DC 7804 is assigned for unstable or painful scar as the predominant residual disability.  Under DC 7804, a 10 percent rating is prescribed for superficial scars that are painful on examination.  

During the pendency of the appeal, the rating criteria for evaluating scars were revised and amended.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review.  Id.  However, no such request has been made in this case.

In the present case, the Veteran is in receipt of a 10 percent disability rating for his left great toenail disability, which has been found to be analogous to a painful and unstable scar.  The 10 percent disability rating is the maximum available under DC 7804.  

Because the Veteran is already assigned the maximum 10 percent evaluation under Diagnostic Code 7804 for his left great toenail disability, an increased rating is not warranted at any time relevant to the claim/appeal period.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes, to include those pertaining to scar disabilities, and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular rating.  In this regard, it is noted that the June 2010 VA medical examiner wrote that, on physical examination, there was some slight tenderness on the dorsum of the great toe.  However, it was normal in appearance without thickening or ingrowing, and the toe had no discomfort related to joint movement or manipulation.  The toe also had normal motion.  The June 2010 examiner diagnosed left great toenail recurrent avulsion with minimal discomfort.  The Veteran's left great toenail disability does not demonstrate any characteristics or functional impairment, to include causing any limitation of motion, that would warrant evaluation under an alternate DC.  

The Board has further considered whether the Veteran's increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's left great toenail disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  While the Veteran underwent a toenail and matrix excision in July 2007, he is not shown to have frequent hospitalizations as a result of his left great toenail disability.  Further, although the Veteran reported that he is unable to perform his job as a postal carrier when his toe is infected due to having to walk several miles per day, no frequent infection is shown and, as explained above, the Veteran's gait was noted as normal on examination.  There is no evidence suggestive of marked interference with employment due to the disability.  There is further no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.  Thun, supra.


ORDER

1.  Entitlement to service connection for a left heel disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail, is denied. 

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail, is denied.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected chronic periungal inflammation with onychomycosis, status post excision of the left great toenail, is denied.


[CONTINUED ON NEXT PAGE]

4.  Entitlement to a disability evaluation higher than 10 percent for chronic periungal inflammation with onychomycosis, status post excision of the left great toenail, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


